                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                        CIVIL ACTION

         v.                                                NO. 18-5623

NIKE, INC.

                                                    ORDER

        Plaintiff, by letter docketed at ECF 153, seeks this Court’s assistance with third party

subpoenas served in other districts. Although letters are generally not allowed to argue non-

scheduling matters, the Court will consider this in view of the current health crisis.

        Plaintiff’s discovery in these other districts appears to seek documents broader that the

specification which this Court recently ruled was relevant, that is, the term “cool compression”—

those two words next to each other, without any other words.

        Within seven [7] days, Plaintiff shall file a memorandum why this ruling should not

apply, and/or serve more limited subpoenas in the other districts, or in this district if permissible.

        If necessary, discovery extensions will be granted when the health crisis is over, to allow

this discovery as it appears appropriate if limited as above, and seeks documents in the

possession of third parties, even if the same documents were already produced by Nike.

                                                              BY THE COURT:

                                                              s/ Michael M. Baylson
Dated: March 31, 2020                                         _______________________________
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 order 03312020.doc
